Title: To Thomas Jefferson from Gideon Granger, 19 July 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     General Post Office July 19th. 1805.
                  
                  Yours of the 14th. inclosing Mr. Redick’s letter; & the Maysville petition was duly received. Of Mr. Redick I know nothing. In the course of a few days, and as soon as a due attention to the more pressing business of the office will admit, I shall take the liberty to transmit to you, a detailed view of the case, for your opinion.   I have closed contracts for the establishment of a line of mail-coaches, from Wheeling, Va. through the State of Ohio, to Frankfort, Ky: when these lines go into operation all the States will be knit together by lines of public cariages. The terms are Seven thousand five hundred dollars per annum and one years pay made in advance. I have also selected two faithful enterprising, hardy Young Woodsmen and establishing one of them at Cayahoga, the other at Detroit, so as to secure a regular mail to the latter place. The mails to Detroit & St Louis are raised from once in two weeks to weekly mails and I think we have reason to hope for a vast improvement on both these lines.
                  Mr Wheaton returned from Coweta on the 17th. His arrangements have been examined and to me are highly satisfactory. I believe that part of the road will be performed with regularity & Spirit. He has procured some good steady persons to move into the Indian Country & make establishments, at the more important streams, where slats will be kept. He has obtained the consent of the Indians to erect houses at such places and to cultivate such portions of land as they may want, but he supposes it essentially necessary that some of the smaller streams should have trees fallen across them & that the road should be blazed & the logs & underbrush cleared out to insure the certain arrival of the mails in the months of January, February & March: months possibly the most important to the Nation as they are always embraced by the Session of Congress. To effect this, funds are necessary and I do not feel myself possessed of either authority or funds for that purpose. He offers if it would be desirable to you to visit Monticello & to communicate all the information he has acquired: & he gives it as his decided opinion that we cannot calculate upon a regular mail from Fort Stoddert to New Orleans in any other way than by water communication. We have now transmitted nine mails from this office for New Orleans on the new route, but have never received a single mail from New Orleans on that route, nor have we any intelligence from Abrahams later than the 25th. of May. To account for this is impossible. I think there really is reason to fear he is dead and I know not how to proceed under these circumstances. The derangement & public disappointment will doubtless be great. I have ordered all the horses & riders to be kept at their stands and mails regularly to depart from this City to New Orleans. I have this day also written to Govr. Claiborne requesting him if the line is not arranged by the time the latter arrives, to take measures for its establishment & I pray your advice, whether under the circumstances it would be prudent to incur the expence of another agency into that Country, at present. I have received information from Govr. Claiborne, that the Marquis Cassa Calvo has consented to our running the mail, through the Territories claimed by the Crown of Spain and that measures are taken to establish a ferry for our accommodation at Lake Ponchtrain.
                  In a late conversation I mentioned to you, Sir, that the Government owned a very valuable pinery, commencing on the North side of lake St Clair & extending up the river & lake Huron to a place called Whiterock, & that I had been credibly informed by a number of Gentlemen, that great waste was committed upon the timber, frequently by our own Citizens & occasionally by those of Upper Canada. This Pinery must be of great value to the public, but to those who are soon to reside on the waters of the lakes, its value is incalculable. The scarcity of the article in the Western World, & the facility of transporting it for hundreds of miles, will demonstrate the truth of this assertion. Indeed, Sir, it appeared to me of such importance that I took the liberty of pressing the Commissioner on the part of the United States, to extinguish the Indian title, to that tract of Country which lies east of White rock, & of Guadenhutten, which lies about 16 miles west of lake St Clair. I know of no pinery, excepting this, and one of about 600 acres which I own near Ashtabula, on those waters. From this it will be evident that my advice was not influenced by personal considerations.
                  A friend of mine at Buffaloe creek in his letter of the 4th. adds this postscript “Capt. Whipple from Fort Wayne has just now arrived & states that the treaty is closed & a purchase made—he is only informed that the sum given is 30,000$. 5,000, cash in hand, and the rest in five equal annual instalments but knows not how much land is purchased.”
                  The steady pressure of my contracters upon me banished from my mind, my engagement to communicate the facts in relation to the pinery, in writing.
                  I pray you, Sir to accept the assurances of my perfect attachment & Respect
                  
                     Gidn Granger 
                     
                  
               